Gildersleeve, J.
The judgment permits the defendants to pay to plaintiffs the sum of $4,000, with interest from the date of the report, in avoidance of the injunction restraining defendants from maintaining and operating their elevated railroad in front of premises Nos. 72 and 74 West Broadway, in the city of New York; and it awards to plaintiffs the sum of $269.33 as damages, together with costs and allowance. The property involved in this case adjoins the premises which are the subject-matter of the case of Julia Livingston against These Defendants, affirmed at this general term, 18 N. Y. Supp. 203, and the two cases rest upon the same evidence, and present precisely the same questions. For the reasons stated in the opinion in the said case of Julia Livingston against These Defendants, the judgment herein is affirmed, with costs.
All concur.